Title: [July 1779]
From: Adams, John
To: 



      July 2d. Fryday.
      
      
       Walking this afternoon, with Mr. Marbois, upon the Quarter Deck, I said frankly to him, that I had expected that Mr. Garnier would have been sent to America. That I had observed some things in the Conduct of B. and C. which made me conjecture and believe that they were planning to have Mr. Garnier succeed Mr. Gérard. That there was a great Intimacy between B. and Mr. Garnier.
       Between our selves, said Mr. Marbois, I believe that was a Reason, why he did not go.
       Mr. Garnier, said M. Marbois, is a Man of Spirit, and has a great deal of Merit, in England he did us good Service, and he speaks English very well, and understands Affairs very well, but in this Affair of his going out upon this Embassy, I cannot reconcile his Conduct, with a Man of Spirit.
       I said, I had the Pleasure of some Acquaintance and a good deal of Conversation with Mr. Garnier. That he did me the Honour to visit me, several Times, and I had several long Conversations with him alone; that I was much pleased with his Knowledge of our Affairs from the Beginning, and with his Manners: But I thought him too much connected, and attached to a particular Circle, particularly to B. to whom he seemed to me to have a blind Attachment.
       There is Reason to believe, said Mr. Marbois, that Dr. Franklin is not too much pleased with the Appointment of the Chevalier. What is the Reason of the Attachment of Dr. F. to B.?—Because B. is devoted to Mr. Deane and because he is the only American at Paris who loves him—all the Americans but him are at present very bitter vs. F.... He would probably be very glad to get his Grand Son Secretary, but as I fancy he must think him too young to obtain the Appointment, he will join with Mr. D. in endeavouring to get B.— D. I know from Authentic Information is endeavouring to get B. appointed. That B. was so irregular and excentric a Character, and his Conduct in American Affairs, had been such that I confessed I had an entire Distrust of him.
       That at present he and Mr. C. had in a manner the Direction of American Affairs. That Congress might as well appoint Mr. C. their Ambassador. But that he had not the Brains for the Management of such Affairs.
       Mr. Marbois said, in Fact, he had the Management but it was altogether improper. That the King would never suffer any of his Subjects to represent foreign Courts at his, &c.
       The Chevalier came up, and said as our Court would take it amiss, if an American Minister should meddle in the Cabals or Intrigues at Versailles, So the United States should resent a french Ministers taking a Part in any Disputes among them. That there was no need of Policy between France and the United States. They need only understand one another. Rien que s’entendre.
       I said that in my Youth I had often heard of the Address and Intrigues of the french Court, but I could sincerely say, I had found more Intrigue and finesse among my own Countrymen, at Paris, than among the french.
       It is true said the Chevalier—our Court at some Periods of our History have mis beaucoup de Ruses dans leur Politique. But, this had never any better Effect than to make Us distrusted by all Mankind.
      
      
       
        
   
   Here and below in this entry these initials undoubtedly stand for Edward Bancroft and the elder Le Ray de Chaumont.


       
       
        
   
   Suspension points in MS.


       
      
      

      1779 July 4th. Sunday.
      
      
       This Morning, having stepped out of my Cabbin, for a few Minutes, I found upon my Return, that the Compliments of the following Gentlemen, were left chez Moy, on the Anniversary of American Independence,
       Le Chevalier de La Luzerne.
       Mr. De Marbois.
       Mr. Bide de Chavagnes, Capne. des Vaux. du Roy de France, commdnt. la Sensible
       Le Chev. de Goisbriand, the Second in Command
       Mr. De la Forest.
       Mr.  Otto
       Mr.  Restif
       
       Mr.  Carrè
       I returned Compliments to the Chevr. and the Gentlemen and Thanks for their kind Congratulations on my Countries Independence, and sincerely wished, as this was the foundation of the happy Alliance between France and America, that the latest Posterity of both Countries might have Reason to rejoice in it.
      
      

      1779. July 16. Fryday.
      
      
       Since I have been in this Ship I have read Robertsons History of America in 4 Volumes, in French, and four Volumes of the Observateur Anglois, in a series of Letters from my Lord All Eye to my Lord All Ear.
       I am now reading Les Negotiations De Monsieur Le President Jeannin. He was Ambassador from Henry the fourth, at the Hague, at the Beginning of the Seventeenth Century, and is reputed one of the ablest and faithfullest Ambassadors that France ever had. Dossat, Jeannin and D’Estrades are the 3 first.... I am pleased with this Work, as well because of the Similitude between the Circumstances of the united Provinces at this Time and those of the united States at present, as on account of the Wisdom, the Prudence, and Discretion and Integrity of the Minister.
       The Observateur Anglois is extreamly entertaining but it is ruined, by an Intermixture of Debauchery and licentious Pleasure. It is vastly instructive to a Stranger, in many curious Particulars of the political state of France—gives Light upon many Characters. But probably has much Obloquy.
      
      
       
        
   
   Among JA’s books in the Boston Public Library are two French editions of this work, Paris, 1778, and Amsterdam, 1779, each in 4 volumes (Catalogue of JA’s LibraryCatalogue of the John Adams Library in the Public Library of the City of Boston, Boston, 1917.).


       
       
        
   
   An anonymous work by M. F. P. de Mairobert, first published, with a pretended London imprint, 4 vols., 1777–1778, and continued by another hand or hands; the whole (in 10 vols., 1777–1786) was given the title L’espion anglois; ou, Correspondance secréte entre Milord All‘Eye et Milord All’Ear, of which a partial set (vols. 2–5) remains among JA’s books in the Boston Public Library (LC, CatalogA Catalog of Books Represented by Library of Congress Printed Cards, Ann Arbor, 1942–1946; 167 vols. Supplement, Ann Arbor, 1948; 42 vols., under Mairobert; BM, CatalogueThe British Museum Catalogue of Printed Books, 1881–1900, Ann Arbor, 1946; 58 vols. Supplement, 1900–1905, Ann Arbor, 1950; 10 vols., under “All’Eye, Milord, pseud.”; Catalogue of JA’s LibraryCatalogue of the John Adams Library in the Public Library of the City of Boston, Boston, 1917., p. 157).


       
       
        
   
   A copy of Jeannin’s Négotiations is in MQA; see JA’s Autobiography under 8 July 1778 and note 9 there. Pierre Jeannin had negotiated the momentous twelve-year truce between Spain and the Low Countries in 1609. C. A. Gérard wrote Vergennes from Philadelphia, 7 May 1779, that he had sounded “plusieurs Délégués in Congress des plus éclairés et des mieux intentionnés” on the important subject of peace terms. “Je leur ai fait lire les Lettres du Président Jeannin que j’avois apportées avec moi dans l’espérance d’en faire usage. lls sont convenus que la même méthode de terminer leur querelle auroit certains avantages et pourroit meme devenir indispensable” (Gérard, Despatches and InstructionsDespatches and Instructions of Conrad Alexandre Gérard, 1778–1780: Correspondence of the First French Minister to the United States with the Comte de Vergennes, ed. John J. Meng, Baltimore, 1939., p. 626–627).


       
       
        
   
   Suspension points in MS.


       
      
       

      1779 July 17th. Saturday.
      
      
       Three Days past We have sounded for the Grand bane but have not found it. By the Reckonings of all the officers, We ought to be now Ten Leagues upon the Banch.
       It is surprizing to me, that We have not seen more Fish. A few Whales, a few Porpoises and two Sharks are all We have seen. The two Sharks, We caught, with a Shark Hook and a Bit of Pork for a Bait. We cutt up the first, and threw over board his Head and Entrails, all of which the other, which was playing after the Ship, snatched at with infinite Greediness and swallowed down in an instant. After We had taken him, We opened him, and found the Head and Entrails of his Companion in him.
       Mr. Marbois is indefatigable. As soon as he is up, he reads the Correspondance of Mr. Gerard, for some Hours. The Minister it seems has furnished them with a Copy of all Mr. Gerards Letters, which appear to be voluminous. After this He reads aloud, to Mr. Carrè, Mr. Otto, Mr. Restif or Mr. Forrest, one of Congreves or Garricks Plays. Then he writes some Hours.
       He is unwilling to let me see Gerards Letters, or what he writes.
      
      
       
        
   
   Marbois relates this incident, with variant details and some gusto, in his travel journal (Eugene P. Chase, ed., Our Revolutionary Forefathers, N.Y., 1929, p. 54–55).


       
      
      

      1779. July 20. Tuesday.
      
      
       I was struck with these Words in a Letter from the President Jeannin to M. Bellegarde of 28 Jany. 1609
       Si le Roy “est content de ma Conduite, et de la Diligence et Fidelitè, dont j’use pour executer ponctuellement ce qu’il m’a commandé c’est deja une Espece de recompense qui donne grande Satisfaction à un homme de bien; et quand il ne m’en aviendra rien de mieux, j’en accuserai plutot mon malheur que le defaut de sa bonne volonté. Aussi suisje si accoustumé à travailler beaucoup, et profiter peu, que j’en ay acquis une habitude qui me rend plus capable de souffrir patiemment la rudesse de cette mauvaise Fortune, sans m’en plaindre, ni murmurer.”
       It is said that Henri 4. altho he honoured Jeannin with his Confidence and Trusts, yet recompensed him very ill, notwithstanding the magnificent Rewards he gave to Sully, whose Modesty, and Delicacy did not hinder him from asking for them.
      
      

      1779, Fryday July 30.
      
      
       We are not yet arrived to the Bane of St. George. Calms, contrary Winds &c. detain Us. Saw a Whale spouting and blowing and leaping to day in our Wake—a Grampus they say.
      
      

      1779 July 31 Saturday.
      
      
       Found Bottom this Morning on St. Georges Bane. The Weather, the Wind, the Discovery of our Longitude, give Us all, fine Spirits this Morning. The Wind is as good as We could wish it. We are now about to pass the Day and Night of greatest Danger. By the present Appearances, We are highly favoured. But Appearances are often deceitful.
       At the Moment I am writing a thick fog comes up, on all Sides, as if directed specially to conceal us from our Ennemies.
       I am not so presumptuous as to flatter myself that these happy Circumstances are all ordered for the Preservation of this Frigate, but not to remark them would be Stupidity, not to rejoice in them would be Ingratitude.
       If We should be prospered so much as to arrive well, what News shall We find public or private? We may find Dissappointments on Shore.—But our Minds should be prepared for all.
      
      
       
        
   
   St. George’s Bank is about 100 miles east of Cape Cod. On 3 Aug. the Sensible entered Boston Harbor. 
          
           
            “His Excellency [La Luzerne] and suit landed on General Hancock’s wharf, about 5 o’Clock the same afternoon, where they were received by a Committee from the Hon. Council of this State, who were waiting with carriages for their reception; they were conducted to the house late the residence of the Continental General. He was saluted by a discharge of 13 cannon on his landing, from the fortress on Fort-Hill, and every other mark of respect shewn him which circumstances would admit” (Boston Evening Post and General Advertiser, 7 Aug. 1779).
           
          
          
         


        
   
   From the last entry in JA’s accounts printed at the end of 1778, above, it would appear that JA and JQA left the Sensible in Nantasket Roads and were rowed to Braintree on 2 August. But in a letter addressed to President John Jay from Braintree on 3 Aug., JA gives that day as the date of his arrival—in the letterbook copy as at “Boston Harbour,” and in the recipient’s copy as at “Nantasket Road” (LbC, Adams Papers; RC, PCC, No. 84, I). The letter to Jay introduces La Luzerne and Marbois in very favorable terms.


       
      
     